DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 07/16/2020 is acknowledged. Claims 1-20 are cancelled. Claims 21-40 are pending and currently under examination.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0098], line 8 “conductive band 240” should read “conductive band 204”.  
Appropriate correction is required.
Claim Objections
Claim 32 objected to because of the following informalities:  
Lines 3-4 should read “…operative shape; a shape setting…”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of “The medical device of claim 32” in claims 34-38 lacks antecedent basis. For purposes of examination, “the medical device of claim 32” has been construed as the medical implant of claim 32.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerberding et al. (US 20100094335).
Regarding claim 21, Gerberding discloses an implant for treating an aneurysm (see abstract and Fig. 1A-1C) comprising: a scaffold structure (membrane 24); said 
Regarding claim 31, Gerberding teaches the implant of claim 21, wherein said implant is and occlusive device (membrane 24 is occlusive, see paragraph [0068]).
Claims 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbluth et al. (US 20140058436).
Regarding claim 32, Rosenbluth discloses a medical implant (device 10, see Fig. 1) comprising a tubular structure (the middle portion of device 10, inner element 16, is tubular, see Fig. 1), said tubular structure configured to have a resting shape and an operative shape (the device has a resting shape when in the collapsed delivery state and an operative shape after it has been deployed to the target site, see paragraph [0015]); a shape setting mechanism associated with said tubular structure; said shape setting mechanism operative to selectively change said tubular structure from said resting shape to said operative shape (the shape of the device can be selected in response to a temperature change, using a thermal shape memory mechanism, see paragraph [0051]).
.
Claims 32 and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (WO2016200103).
Regarding claim 32, Chan discloses a medical implant (11, see Fig. 2) comprising: a tubular structure (stent 11); said tubular structure configured to have a resting shape and an operative shape (stent 11 has a resting shape and an operative shape as shown in the left and right of Fig. 7, respectively); a shape setting mechanism associated with said tubular structure (shape memory wire 12 is interwoven with stent 11 and when shape memory wire 12 is heated, the re-expansion of 12 causes 11 to also expand, see translation page 4, lines 139-157, page 6, lines 220-232 and Fig. 7); said shape setting mechanism operative to selectively change said tubular structure from said resting shape to said operative shape.
Regarding claim 34, Chan teaches the medical implant of claim 32, wherein said operative shape of said tubular structure is a spiral shape (the wires that make up the lattice of stent 11 are woven together in a spiral as the wires follow the same trajectory as shape memory wire 12 which is woven into stent 11 in a spiral, see translation page 3, line 117-page 4, line 122 and Fig. 2).
Regarding claim 35, Chan teaches the medical implant of claim 32, wherein the shape setting mechanism is electrically operative to change said tubular shape upon the introduction of current to said shape setting mechanism (electromagnetic generator 50 
Regarding claim 36, Chan teaches the medical implant of claim 35, wherein said shape setting mechanism comprises one conductive wire (shape memory wire 12, which is made of Nitinol, is conductive, see translation page 2, lines 53-54).
Regarding claim 37, teaches the medical implant of claim 35, wherein the shape setting mechanism comprises two conductive wires (the device may also have two conductive shape memory wires 22, see Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-30, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Dawson et al. (US 20190239895).
Regarding claim 21, Chan discloses an implant comprising: a scaffold structure (stent 11, see Fig. 7); said scaffold structure having a resting state and a final pre- set state (stent 11 has a resting state and a final pre-set shape as shown in the left and right of Fig. 7, respectively); a state-setting mechanism (shape memory wire 12) suited for changing said scaffold from said resting state to said final pre-set state (when shape memory wire 12 is heated, its re-expansion causes stent 11 to also expand, see translation page 3, line 117 – page 4, line 128). Chan fails to teach that the scaffold has 
Dawson, in the same field of art, teaches an implant (stent 10, see Fig. 1A) made of woven material for treating an aneurysm (see paragraph [0004]) that is delivered in compressed state within a delivery catheter (see paragraph [0274]). It is noted that the stent of Chan is also made of woven material (see Chan translation page 4, lines 128-132). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deliver the stent implant of Chan in a compressed state and to have the implant be for treating an aneurysm, as taught by Dawson, since using stents made of woven material was known in the art to assist with aneurysm healing (see Dawson paragraph [0004]) and delivering a stent in a compressed state would aid in implant delivery.
Regarding claim 22, the combination of Chan and Dawson teach the implant of claim 21, wherein said state-setting mechanism is heat activated (when shape memory wire 12 is heated, the re-expansion of 12 causes 11 to also expand, see Chan translation page 3, line 117 – page 4, line 128).
Regarding claim 23, the combination of Chan and Dawson teach the implant of claim 21, wherein said implant is composed of a mesh of at least one wire (stent 11 is composed of a first shape memory alloy wire, see Chan translation page 4, lines 128-132).
Regarding claim 24, the combination of Chan and Dawson teach the implant of claim 23, wherein said state-setting mechanism is inter- braided in said mesh (shape 
Regarding claim 28, the combination of Chan and Dawson teach the implant of claim 21, wherein said state-setting mechanism is comprised of at least one wire (shape memory wire 12, see Fig. 2 of Chan).
Regarding claim 29, the combination of Chan and Dawson teach the implant of claim 21, wherein said final pre-set state is a spiral shape (the wires that make up the lattice of stent 11 are woven together in a spiral as the wires follow the same trajectory as shape memory wire 12 which is woven into stent 11 in a spiral, see Chan translation page 3, line 117-page 4, line 122 and Fig. 2).
Regarding claim 30, the combination of Chan and Dawson teach the implant of claim 21, wherein said implant is a stent (stent 11, see Fig. 2 of Chan).
Regarding claim 39, Chan teaches a method of changing a shape of an implantable device comprising: providing a scaffold (stent 11, see Fig. 7) having an unconstrained state and a pre- set shape (stent 11 has an unconstrained state and a pre-set shape as shown in the left and right of Fig. 7, respectively); providing a shape-changing device (shape memory wire 12) associated with said scaffold; selectively activating said shape-changing device to change said scaffold from said unconstrained state to said pre-set shape (shape memory wire 12 is interwoven with stent 11 and when shape memory wire 12 is heated, its re-expansion causes 11 to also expand, see translation page 3, line 117 – page 4, line 128 and Fig. 7). Chan fails to teach that the scaffold has a constrained state. Chan is also silent about the device is delivered to the target site within the body.

Regarding claim 40, the combination of Chan and Dawson teaches the medical implant of claim 39, wherein said pre-set shape is a spiral shape (the wires that make up the lattice of stent 11 are woven together in a spiral and when the stent is expanded by shape memory wire 12, it continues to have a spiral shape, see Fig. 7 of Chan).
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Dawson, as applied to claim 22 above, and further in view of Tieu et al. (US 20100268204).
Regarding claim 25, the combination of Chan and Dawson teaches the implant of claim 22, wherein said state-setting mechanism comprises a heating element (electromagnetic generator 50, see Chan translation page 6, lines 224-236 and Fig. 7). The combination of Chan and Dawson fails to teach the state-setting mechanism having two contacts, each oppositely polarized.
Tieu in the same field of art, teaches a heating element (306, see Fig. 4 and paragraph [0066]) for use with an implant (see abstract) having two contacts (wires 308,309), which are oppositely polarized (the embodiment of Fig. 4 is similar to that of Fig. 2 which shows that the electrical wires are positively and negatively charged, see paragraph [0056], [0065] and Fig. 2).

Regarding claim 26, the combination of Chan, Dawson, and Tieu teaches the implant of claim 25, wherein a first end (towards element 304) of said heating element is connected to said first contact and a second end (towards element 322) of said heating element is connected to said second contact (the first and second contacts, wires 308, 309 are connected to each of the first and second ends via their connection to heating element 306).
Regarding claim 25, the combination of Chan, Dawson, and Tieu teaches the implant of claim 26, said heating element comprising a first coil (first length of coil is disposed at the first end of the heating element 306 towards element 304) at said first end of said state-setting mechanism and a second coil (a second coil length of coil is disposed at the second end of the heating element 306 towards element 322) at said second end of said state-setting mechanism; each of said first and second coils linked, .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, as applied to claim 37 above, in view of Elliot et al. (US 20190003024).
Regarding claim 38, Chan teaches the medical implant of claim 37, wherein the shape setting mechanism comprises two conductive shape memory wires (22, see Fig. 6) which extend the length of the tubular structure. Chan fails to teach that the two conductive wires are linked via a conductive band.
Elliot, in the same field of art, teaches two conductive wires (actuators 303, see paragraph [0067] and Fig. 7A-7B) linked at a distal end of an implant (301) made of shape memory material by a conductive band (304). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have linked the conductive wires of Chan, via a conductive band, as taught by Elliot, since doing so would increase the overall versatility, agility, and control resolution of the shape memory material (see Elliot paragraph [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771